E. Lynn Schoenmann, Trustee
35 Miller Avenue, #298

Mill Valley, CA 94941
Telephone: 415-569-4390
Facsimile: 415-362-0416

Ischoenmann@earthlink.net
UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

CEVERA TECHNOLOGY GROUP, INC.
DEBTOR. Case No. 19-30536 SDM

TRUSTEE’S APPLICATION TO
VACATE DISMISSAL

 

E, Lynn Schoenmann, Trustee and Applicant herein, declares as follows:
1, Debtor filed its Chapter 7 petition in pro per on May 14, 2019 [Doc. 1].

2. On May 15, 2019 the Court issued an Order requiring the filing of required documents
(Doc. 2] by May 28 and requiring the filing of a list of creditors also by May 29 [Doc. 3].

3. Also on May 15, 2019 the Court issued an Order to Show Cause why the case should not
be dismissed due to the Debtor’s failure to appear through counsel and requiring the Debtor to
appear in court on June 7, 2019. [Doc. 5]

3. The case was assigned to Applicant as Chapter 7 trustee on May 15, 2019 [Doc. 4].

4, On May 28, 2019 the Debtor requested a 30-day extension of the deadline to file its
schedules, Statement of Financial Affairs and list of creditors. [Doc. 10]

5. On May 31, 2019 the Court entered an order granting an extension until June 12, 2019 for
the Debtor to file all completed documents. [Doc. 11]

6. On June 4, 2019, Malcolm Ruthven filed a notice of appearance in the case as counsel for
the Debtor [Doc. 13], a response to the Order to Show Cause [Doc. 14] and a Motion to Extend
Time for completion of the Debtor’s initial filings [Doc. 16]. On June 5, 2019 [Doc. 16], the
Court granted the Motion to Extend Time. The new deadline was set for June 26, 2019.

Case: 19-30536 Doc#29 Filed: 07/03/19 Entered: 07/03/19 12:11:11 Page 1 of 2
7. The Debtor failed to appear at the initial 341(a) meeting of creditors, set for June 12,
2019. I reset the 341(a) meeting to July 2, 2019.

8. In advance of the reset 341(a) meeting, I requested Debtor’s counsel provide me with 18
categories of documents.

9. Because I had not heard from him, on June 30, 2019, I wrote to Debtor’s counsel
inquiring about the Debtor’s schedules and the categories of documents requested in advance of
the 341({a) meeting. Debtor’s counsel responded, that same day, stating that the Debtor did not
intended to file schedules and would “prefer that the case be dismissed.” | immediately
responded writing that dismissal was “not an option”, and that |] intended to engage counsel to
represent me in this bankruptcy case. Counsel responded writing “OK, I understand that”, and
asked to continue the 341(a) meeting set for July 2, 2019. I understood this email to indicate that
counsel would be filing required documents and providing relevant records.

10. On/July 1, 2019, the day before the 341(a) meeting, and three business days following the
expiration of the Court’s Order extending the Debtor’s time to file initial documents, the Court
dismissed the Bankruptcy Case. This was 45 days after the filing of the petition.

11. Based on my experience as a Chapter 7 Trustee, my independent research on the Debtor,
and consultation with a forensic accountant (that I may ask be employed in this action), I believe
the Debtor may have assets to administer, I further believe that the Debtor’s creditors would be
served via my administration of this Bankruptcy Case. Accordingly, I request the Court vacate
the dismissal so that. I may conduct my investigation and administer the Debtor’s assets for the
benefit of its creditors.

Dated: July 3, 2019 By: /s/
E. Lynn Schoenmann, Trustee

2
Case: 19-30536 Doc#29 Filed: 07/03/19 Entered: 07/03/19 12:11:11 Page 2 of 2
